

MULTIPLE INDEBTEDNESS MORTGAGE


UNITED STATES OF AMERICA
STATE OF LOUISIANA
PARISH OF LAFAYETTE


BE IT KNOWN that on this 26 day of June, 2007, before me, the undersigned
authority, a Notary Public duly commissioned and qualified in and for the
aforesaid Parish and State, and in the presence of the undersigned competent
witnesses, personally came and appeared:
 
TALEN LANDING II, INC., a Louisiana corporation, whose principal place of
business is located in Jefferson Davis Parish, State of Louisiana, at 225
Pleasant Street, Lake Arthur, Louisiana 70549, represented herein by its duly
authorized President, C. Raymond Talen, as evidence by the unanimous written
consent of the Board of Directors attached hereto as Exhibit “A” (hereinafter
referred to as “Mortgagor”),
 
who declared to me, Notary, that as security and collateral for a promissory
note given by Talen’s Marine and Fuel, Inc., a Louisiana corporation (the
“Borrower”), dated June 26, 2007 in the original principal amount of SIX HUNDRED
FORTY THOUSAND AND NO/100 ($640,000.00) DOLLARS, to Allegro Biodiesel
Corporation, a Delaware corporation (hereinafter referred to as “Lender”),
including any and all present obligations and loans, extensions of credit and/or
other financial accommodations obtained by Borrower from Lender, as well as from
the successors and assigns of the Lender, including interest, attorney's fees,
insurance premiums, assessments, taxes and costs, advanced under the terms of
this Mortgage, and any other advances or expenditures made by the Lender for
expenses incurred by the Lender in protection or in furtherance of its rights
under this Mortgage and whether such amounts, liabilities or obligations be
liquidated or unliquidated, now existing or hereafter arising (collectively, the
“Indebtedness”), Mortgagor does hereby specially mortgage, affect and
hypothecate unto and in favor of Lender, the property described more fully
below, together with all buildings or improvements thereon or to be placed
thereon, and all rights, ways, privileges, servitudes and appurtenances
thereunto belonging, and together with all cooling, heating, plumbing and
lighting fixtures and equipment now or hereafter attached to or used in
connection with the real estate so described:


A 8.691 acre tract of land commencing at a point 494.80 feet South of the Corner
of Sections 2, 3, 10, 11 of Section 10, Township 13 South, Range 3 West, Cameron
Parish, thence South 00 degrees 56’ 57” West, a distance of 286.90 feet; thence
North 89 degrees 13’ 57” West, a distance of 140.64 feet; thence North 00
degrees 48’ 51” East, a distance of 61.94 feet; thence South 63 degrees 28’ 22”
West, a distance of 158.14 feet; thence South 76 degrees 51’ 55” West, a
distance of 221.03 feet; thence South 23 degrees 35’ 57” West, a distance of
545.70 feet; thence North 70 degrees 09’ 28” West, a distance of 232.29 feet;
thence North 00 degrees 58’ 15” East 591.11 feet; thence South 89 degrees 15’
44” East, a distance of 396.26 feet; thence North 00 degrees 58’ 13” East, a
distance of 187.40 feet; thence South 89 degrees 06’ 48” East, a distance of
528.84 feet, to the point of commencement, records of Cameron Parish, Louisiana,
and as per the plat by Michael P. Guidry dated May 13, 1997 attached to that
certain Cash Deed recorded in the records of the Clerk of Court’s office of the
Parish of Cameron, State of Louisiana, under Entry Number ____________.


(collectively, the “Mortgaged Property”).


The maximum amount of the Indebtedness that may be outstanding at any time and
from time to time that this Mortgage secures, including without limitation as a
mortgage and as a collateral assignment, including all principal, interest and
any expenses incurred by the Lender and all other amounts included within the
Indebtedness, is FIVE MILLION ($5,000,000.00) DOLLARS.


The Mortgagor acknowledges that this Mortgage secures all loans and advances
made or incurred by the Lender under or pursuant to that certain Loan Agreement,
dated of even date herewith, among Mortgagor, Borrower, C. Raymond Talen and
Lender (the “Loan Agreement”), this Mortgage, the Note or otherwise, whether
optional or obligatory by the Lender. This Mortgage is and shall remain
effective, even though the amount of the Indebtedness may now by zero or may
later be reduced to zero, until all of the amounts, liabilities and obligations,
present and future, comprising the Indebtedness have been incurred and are
extinguished. When no Indebtedness secured by this Mortgage exists and the
Lender is not bound to permit any Indebtedness to be incurred, this Mortgage may
be terminated by the Mortgagor upon thirty (30) days prior written notice sent
by the Mortgagor to the Lender in accordance with the provisions of this
Mortgage.
 

--------------------------------------------------------------------------------


 
MULTIPLE INDEBTEDNESS MORTGAGE
 
Mortgagor warrants that record title to the Mortgaged Property stands in
Mortgagor’s name and is free of liens and encumbrances. Furthermore, the
Mortgagor has not heretofore conveyed or agreed to convey or encumber the
Mortgaged Property in any way, except in favor of the Lender.


Mortgagor acknowledges the obligations secured hereby, and confesses judgment
thereon if the obligations are not paid in accordance with their terms. Should
a) Mortgagor fail to comply with the obligations herein undertaken; b) Mortgagor
or Borrower fail to comply with any obligation secured by this Mortgage,
including without limitation failing to make payment when due of any principal
or interest payments to Lender; c) Mortgagor or Borrower commit an “Event of
Default” as defined in the Loan Agreement; or d) Mortgagor breach this contract
in any way, Lender shall have the option to accelerate the maturity of the
obligations secured herein, whether represented by promissory notes or
otherwise, and any other amounts due under this contract and the same shall be
due and payable immediately. Upon Mortgagor’s or Borrower’s default Lender may,
without making a demand and without putting in default, seize all or part of the
Mortgaged Property and have it sold by executory process or any other legal
process.


Mortgagor hereby expressly waives: (a) the benefit of appraisement as provided
in LSA-C.C.P. Articles 2332, 2336, 2723 and 2724 and all other laws conferring
the same; (b) the demand for payment and the delay of three days accorded by LSA
- C.C.P. Articles 2639 and 2721; (c) the delay of three days accorded by LSA
C.C.P. 2331 and 2722 and (d) the benefit of any other articles of the Louisiana
Code of Civil Procedure or laws relating to the rights of appraisement, notice,
or delay; and Mortgagor expressly agrees to the immediate seizure of the
Mortgaged Property in the event of suit hereon.


Mortgagor further agrees that in the event any proceedings are instituted to
enforce this Mortgage either by executory process or by ordinary suit, any and
all declarations of fact made by authentic act by a person declaring that such
facts lie within his knowledge shall constitute authentic evidence of such facts
for the purpose of the proceeding. The Mortgagor specifically agrees that such
an affidavit by a representative of the Lender as to the existence, amount,
terms and maturity of the Indebtedness and of a default thereunder shall
constitute authentic evidence of such facts for the purpose of executory
process.


In the event of foreclosure, Lender may elect to serve as keeper or to designate
the keeper and if Lender so elects, Mortgagor hereby expressly authorizes and
appoints the Lender or its assignee as the keeper of the Mortgaged Property
pursuant to LSA - R.S. 9:5136, et seq. The compensation of the keeper is hereby
fixed at 1% of the amount due or sued for, or claimed or sought to be protected
or enforced, and shall be secured by the lien of this Mortgage.


Mortgagor agrees:



 
1.
To observe and abide by all lawful rules and regulations of legally constituted
authorities from time to time in force and effect bearing upon and affecting the
Mortgaged Property.

     

 
2.
Not to abandon the Mortgaged Property.

     

 
3.
To allow Lender access to and the right to inspect the Mortgaged Property, at
all reasonable times.

     

 
4.
That the Mortgaged Property shall not be sold, alienated or encumbered to the
prejudice of the Lender or of this Mortgage, without the Lender’s prior written
consent. Mortgagor agrees that, unless prior written approval has been obtained
from Lender, any sale, alienation or encumbrance, whether with or without
assumption of the obligations secured hereby, shall constitute a breach of this
Mortgage and shall constitute a default on the part of Mortgagor.

     

 
5.
That in the event that Mortgagor (or any one of them if more than one) should
become insolvent, file a petition in bankruptcy, or should proceedings be
instituted to put Mortgagor ( or any one of them if more than one) in
involuntary bankruptcy, or should proceedings be taken against Mortgagor (or any
one of them if more than one) looking to the appointment of a receiver, or
syndic, or should Mortgagor (or any one of them if more than one) make an
assignment for the benefit of creditors, or should any order be issued by any
court for the appointment of a receiver or for the sequestration, seizure or
attachment of the Mortgaged Property or should there be created any other lien
or charges superior in rank to the lien and mortgage herein granted, save a
governmental assessment or levy, then and in any such event, the obligations
secured hereby in principal and interest and all other indebtedness secured
hereby shall, at the option of the Lender, immediately become due and payable.
Any failure on the part of the Lender to exercise said option shall not
constitute a waiver of the right to exercise the same at any other time.

     

 
6.
To keep the improvements now existing or hereafter placed on the Mortgaged
Property insured as may be required from time to time by Lender against loss by
fire and other hazards, casualties and contingencies in such amounts and for
such periods as may be required by Lender and to promptly pay any premiums due
on such insurance. If Mortgagor should fail to pay same then Lender may, but is
not obligated to, pay such premiums as it deems necessary with full right to
repayment and interest as provided below. All insurance shall be carried in
companies approved by Lender and the policies and renewals thereof shall be held
by Lender and have attached thereto loss payable clauses in favor of and in a
form acceptable to Lender. In the event of loss, Mortgagor will give immediate
notice by mail to Lender who may make proof of loss if not made promptly by
Mortgagor, and each insurance company concerned is hereby authorized and
directed to make payment for such loss directly to Lender instead of to
Mortgagor and Lender jointly, and the insurance proceeds, or any part thereof,
may be applied by Lender at its option either to reduction of the indebtedness
hereby secured or to the restoration or repair of the property damage. In the
event of foreclosure of this Mortgage or other transfer of title to the
Mortgaged Property in extinguishment of the indebtedness secured hereby, all
right, title and interest of Mortgagor in and to any insurance policies then in
force shall pass to the purchaser or grantee.

 
2

--------------------------------------------------------------------------------


 
MULTIPLE INDEBTEDNESS MORTGAGE
 

 
7.
To pay and discharge when due all taxes, local and special assessments and
governmental or utility charges of every description which shall be imposed,
assessed or levied upon the Mortgaged Property, or any part thereof, so that the
priority of this Mortgage shall at all times be maintained and preserved, and to
furnish to Lender evidence of the payment of same. If Mortgagor should fail to
pay same then Lender may, but is not obligated to , pay them with full
subrogation to all rights of taxing authorities by reason of such payment.

     

 
8.
To maintain, preserve and keep at all times all of the Mortgaged Property in
thorough repair, good order and condition and to make all necessary repairs and
improvements thereto so that the security of this Mortgage shall at no time
become impaired; provided, however, that the Mortgagor shall make no repairs,
additions or alterations to the Mortgaged Property or allow any work to be done
thereon whereby any lien or privilege could result against the Mortgaged
Property without previously obtaining the written consent of the Lender. Upon
failure to maintain the Mortgaged Property, Lender at its option, may cause
reasonable maintenance work to be performed at the cost of Mortgagor.

     

 
9.
To execute and deliver or cause to be executed and delivered to Lender such
further documents and statements as Lender may require to perfect and protect
the lien of this Mortgage, and pay all cost of recording such documents in such
public offices as may be required by law.

     

 
10.
That any amount paid by Lender on Mortgagor’s behalf as authorized by this
Mortgage, together with interest thereon at the rate of five (5.00%) percent per
annum from the date of such payment until Mortgagor reimburses Lender therefore,
shall be added to the Indebtedness secured by this Mortgage, and such additional
debt in principal and interest shall be collectible by Lender on demand.



Lender may release, at any time, without notice, any part of the Mortgaged
Property from the effect of this Mortgage or grant an extension or deferment of
time for the discharge of any obligation hereunder, or release any one or more
of the parties bound therefore from any or all of his or their obligation
hereunder without affecting the personal liability of any other party then bound
for the payment of the Indebtedness due hereunder.


Mortgagor waives all homestead exemptions to which Mortgagor is or may be
entitled under the Constitution and laws of the State of Louisiana.


The covenants herein contained shall bind, and the benefits and advantages shall
inure to, the respective heirs, executors, administrators, successors and
assigns of the parties hereto. Whenever used, the singular number shall include
the plural, the plural the singular, and the use of any gender shall include all
genders.


Whenever the Mortgagor herein is more than one person, the term “Mortgagor” as
used herein shall be deemed to be plural and to refer to each or every such
person as the context may indicate, and all obligations, duties liabilities,
responsibilities and covenants of each any every one of such persons hereunder
are and shall be solidary.
 
-signatures on following page-
 
3

--------------------------------------------------------------------------------


 
MULTIPLE INDEBTEDNESS MORTGAGE
 
THUS DONE, READ AND SIGNED at Lake Arthur, Louisiana, on the day and date herein
first above written, in the presence of the undersigned competent witnesses, who
hereunto sign their names with Mortgagor and me, Notary, after due reading of
the whole.


WITNESSES:
 

     
TALEN LANDING, II, INC.
                /s/ J. Bryan Caillier     /s/ C. Raymond Talen

--------------------------------------------------------------------------------

Print Name: J. Bryan Caillier    

--------------------------------------------------------------------------------

C. Raymond Talen, President               /s/ Bernard C. Thibeaux      

--------------------------------------------------------------------------------

Print Name: Bernard C. Thibeaux                             /s/ Paula Ann
Champagne      

--------------------------------------------------------------------------------

NOTARY PUBLIC
     
Print name:  Paula Ann Champagne 
      Bar Roll/Notary Public No.: 67317  

 
4

--------------------------------------------------------------------------------


 
MULTIPLE INDEBTEDNESS MORTGAGE
 
Exhibit A


Written Consent
 
5

--------------------------------------------------------------------------------


 